Citation Nr: 1543535	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  Jurisdiction of the claim currently resides with the Fort Harrison, Montana VA RO.  

The Veteran testified at a video conference hearing before the Board in April 2015.  

The issue of entitlement to service connection for IBS being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have PTSD, or an acquired psychiatric disorder other than PTSD, which has been shown to have begun during service, been aggravated by service, or have otherwise resulted from the Veteran's military service.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Board notes that while the claim for service connection for IBS is being remanded to obtain additional VA treatment records which were identified at the video conference hearing, the Veteran specifically testified that the additional VA treatment records related only to his claim for IBS.  That is, the Veteran testified at his Board hearing  that he had not received mental health treatment since 2012.  As such, the Board may proceed with adjudication of the claim for PTSD.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran submitted a claim of entitlement to service connection for PTSD in July 2012.  The Veteran's claim was denied in an August 2013 rating decision which he appealed.   

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As an initial matter, the Board notes that the Veteran has alleged in-service stressors related to fear of hostile military or terrorist activity and the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Moreover, a VA examiner indicated that the Veteran's claimed stressors met criterion A.  

However, the cornerstone requirement for service connection for PTSD is a diagnosis of PTSD, as without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran service treatment records reflect that the Veteran had a normal psychiatric evaluation at his July 1989 entrance examination and at his August 1997 separation examination.  The Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort on a report of medical history form prepared in conjunction with the separation examination.  

At a VA treatment session in April 2012, the Veteran reported that he believed that he had PTSD and alcohol abuse.  The examiner indicated that the Veteran tested positive on a PTSD and depression screen.  The Veteran reported symptoms of hypervigilance, intrusive memories, avoidance behavior, and some suicidal thoughts.  He reported that he had been a heavy drinker since he left service.  Following an examination, the examiner diagnosed alcohol abuse, rule/out PTSD, and mood disorder not otherwise specified.  In June and July 2012, the Veteran was assessed with alcohol abuse and PTSD.  

Private treatment reports from the Indian Health Service were unrelated to psychiatric treatment.  

Given the positive screen, the Veteran was provided with a VA examination in April 2013 to determine whether a psychiatric diagnosis was warranted.  The examiner indicated that the claims file had been reviewed.  The Veteran reported that a scud missile hit a barrack a half mile from his location and people were killed and injured.  He denied being closely involved, but he reported witnessing injured or dead people.  He also reported other scud attacks and having to put protective clothing on in case of chemical attacks.  The examiner concluded that the reported stressors met criterion A for a diagnosis of PTSD and the stressors were related to the Veteran's fear of hostile military or terrorist activity.  With regard to criterion B, the Veteran had recurrent distressing dreams of the event and met this criterion.  With regard to criterion C, the examiner acknowledged that the Veteran had feelings of detachment or estrangement from others but found that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and thus did not meet this criterion.  With regard to criterion D, the Veteran had difficulty falling or staying asleep, but did not have persistent symptoms of increased arousal and did not meet this criterion.  The examiner indicated that the Veteran did not meet that full criteria for PTSD.  The examiner concluded that Veteran did not meet the DSM criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with alcohol dependence in early full remission.  The examiner concluded that based on the evaluation, it was less likely than not that the Veteran had PTSD as a result of his experiences in the military.  He reported that his conclusion was based on the Veteran's description of his symptoms and functioning and the results of psychiatric testing.  The examiner indicated that the Veteran's main complaints revolved around difficulties with being in a crowd of people and sleep problems, neither of which could be clearly tied to possible PTSD.  The Veteran denied anxiety or fear related to being around people, but just endorsed a feeling of being different or not fitting in with some people particularly if he did not know them.  The Veteran did not report significant distress or impairment related to possible PTSD symptoms.  The examiner noted that the Veteran had a long history of alcohol abuse diagnosed as alcohol dependence when he was treated at VA the previous summer.  The Veteran reported two driving under the influence (DUI) charges prior to entering service.  The examiner opined that alcohol abuse was not aggravated beyond the normal progression during service.  The examiner found that the Veteran remained sober and was doing much better due to his sobriety.  

At the April 2015 hearing before the Board, the Veteran testified that he sought treatment at VA and the examiner had reportedly diagnosed him with PTSD and alcohol abuse.  The Veteran stated that he had tested positive for PTSD and depression but denied having sought treatment for any psychiatric disorders except alcohol abuse treatment since he was initially seen at VA in 2012.  He testified that he was Native American and did some Native treatments and sought help from the Elders for his psychiatric issues.    

Considering all the evidence of record, the Board has determined that the Veteran does not have an acquired psychiatric disorder, to include PTSD, related to his active military service. 

With regard to the claim for PTSD, while the VA treatment records document a diagnosis of PTSD in April 2012 and on several occasions thereafter, the records do not include reference to how the specific DSM criteria for PTSD were met and instead include the mere conclusion that the Veteran had PTSD.  When the Veteran was examined by VA in 2013, the examiner reviewed the specific criteria for PTSD and found that the Veteran did not meet the full criteria for PTSD.  The 2013 VA examiner reviewed the claims file and cited to the relevant medical evidence to bolster his opinion that the Veteran does not meet the criteria for PTSD, explaining why the Veteran did not meet the DSM criteria for a diagnosis of PTSD. The Board acknowledges that the Veteran's claimed stressors meet criterion A and his symptoms meet criterion B.  However, the fact still remains that he does not meet criterion C or D to establish a diagnosis of PTSD. 

To the extent the Veteran believes that he has PTSD from service, he lacks the medical training and expertise to address a complex medical question such as diagnosing a specific psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion alone is insufficient to establish that he has PTSD.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  Moreover, at a subsequent VA examination, a VA examiner explained why the Veteran did not meet the DSM criteria for PTSD. As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that the provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal. 

As described, the weight of the evidence is against a finding that the Veteran has warranted a diagnosis of PTSD at any time during the course of his appeal. Accordingly, the Veteran's claim for PTSD is denied. 

Turning to the issue of an acquired psychiatric disorder, other than PTSD, the Board notes that the Veteran has not claimed any other psychiatric diagnoses.  Moreover, while a provisional diagnosis of mood disorder was rendered on one occasion at VA in April 2012, for the same reasons as noted above, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology at that time.  Moreover, at a subsequent VA examination, a VA examiner explained why the Veteran did not meet the criteria for PTSD or any other psychiatric disorders.  With regard to the diagnosis of alcohol dependence, the 2013 VA examiner specifically found that this disorder pre-existed service and was not aggravated thereby.  Moreover, service connection for alcohol dependence on a direct basis is barred as a matter of law.  38 C.F.R. § 3.301.  Thus, the criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met, and the Veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  





REMAND

At the video conference hearing, the Veteran testified that he receives treatment for IBS at VA.  He specifically indicated that he had received treatment and medication since 2014, the last date on which the VA treatment records associated with the claims file are dated.  The Veteran's claim was held open for 30 days to enable the Veteran to submit the identified records.  Unfortunately, no records were submitted.

VA outpatient treatment reports dated through June 2014 have been associated with the claims file.  Because there appears to be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after June 2014 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since June 2014, to include treatment received at the Billings, Montana VA facility.

2.  Then, readjudicate the issue remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


